        Case: 1:17-md-02804 Doc #: 3249 Filed: 04/02/20 1 of 3. PageID #: 492368




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                          )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                     )
                                                      )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                             )
“All Cases”                                           )
                                                      )       DISCOVERY RULING NO. 14, PART 13
                                                      )       REGARDING WALMART PRIVILEGE
                                                      )       CLAIMS



AGENDA ITEM NO. 254

           During Track One discovery, defendant Walmart withheld production of certain

documents based on attorney-client privilege. These included a host of documents associated with

Walmart’s effort to create an enhanced SOMS (Suspicious Order Monitoring System). Plaintiffs

challenge a number of those privilege designations. The parties agreed to submit a sampling of

the challenged documents to the Special Master for in camera review, and submitted letter briefs

in support of their positions. The undersigned also requested and received addditional ex parte

explanations from Walmart regarding certain documents. Having considered these submissions

carefully, the Special Master now rules on the challenged documents.



      I.       Legal Standards.

           The Special Master earlier set forth the applicable legal standards and incorporates them

herein by reference.1



1
    See docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, 1666, 1678, 2968, 2979, & 3071.


                                                          1
     Case: 1:17-md-02804 Doc #: 3249 Filed: 04/02/20 2 of 3. PageID #: 492369




   II.      The Documents.

         The documents in question are, by and large, draft and final presentations made to

Walmart’s Controlled Substances Advisory Panel (the “Panel”) detailing progress in the

development of Walmart’s enhanced SOMS. After careful review of these documents and the

context in which they were created and shared, and mindful that, in the main, the substance of the

final presentations either has already been produced or will be produced in discovery in other

documents, the Special Master concludes that all of the challenged documents are entitled to the

protection of attorney-client privilege.

         Accordingly, the Special Master rules as shown in the chart below.



 Document Number             Date                    Special Master Ruling
 WMT_PRIV_00000101           4/15/15                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000131           8/31/15 – 9/8/15        Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000135           10/13/15 – 10/14/15     Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000138           11/10/16 – 11/16/16     Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000213           12/5/13                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000228           8/16/13                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000229           6/17/14                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000233           1/9/14                  Privilege applies and the document may    be
                                                     withheld.
 WMT_PRIV_00000234           2/15/14                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000235           2/20/14                 Privilege applies and document may        be
                                                     withheld.
 WMT_PRIV_00000255           12/5/13                 Privilege applies and document may        be
                                                     withheld.



                                                 2
    Case: 1:17-md-02804 Doc #: 3249 Filed: 04/02/20 3 of 3. PageID #: 492370




 WMT_PRIV_00000282            4/24/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00000386            2/20/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00000400            5/21/15                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00000401            6/10/15                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00000443            5/13/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00000571            2/14/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001045            6/18/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001105            2/15/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001131            1/9/14                  Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001132            4/9/15                  Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001133            10/21/15                Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001143            2/20/14                 Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001163            2/17/14 – 2/18/14       Privilege   applies and document may be
                                                      withheld.
 WMT_PRIV_00001164            10/20/15                Privilege   applies and document may be
                                                      withheld.




   III.      Objections.

          Any party choosing to object to any aspect of this Ruling must do so on or before

Wednesday, April 8, 2020.


          RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: April 2, 2020


                                                  3
